Title: To George Washington from Benjamin Tallmadge, 29 March 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield March 29th 1783
                        
                        By Col. Stewart I am honored with Your Excellency’s Commands of the 26th inst. since which, if Accounts are
                            true, I presume the face of public Affairs has suffered a Considerable Change. By various Channels we are informed from
                            New York, that a general peace has actually taken place, & that Transports have arrived to take the Garrison from
                            New York.
                        The Inspection of the Regt has detained me until this Time, but this Evening I purpose to Cross over to Long
                            Island, on the business contained in your Excellency’s Letter; when if there should be any Doubts with respect to a peace,
                            I will endeavour to put matters in such a Train  that your Excellency’s wishes may not be disappointed. I have the Honor to
                            be, with the most perfect Respect Sir, Your Excellencys most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    